JOANOS, Judge.
Claimant in this workers’ compensation appeal challenges the amount of the attorney’s fee awarded in connection with a claim for medical benefits. Specifically, claimant maintains (1) that the judge of compensation claims abused her discretion in failing to award the guideline attorney fee as prescribed by section 440.34(1), Florida Statutes (1979); and (2) that the judge misconstrued the evidence in rejecting the present value of future psychiatric care and medication as items for recovery for purposes of setting an attorney’s fee. We find no error in the judge’s determination of a reasonable attorney’s fee in the circumstances of this case, and affirm the order in this regard. However, we find the attorney’s fee order makes no reference to assessment of costs, even though the merits order made provision for payment of costs. Therefore, we remand the cause for améndment of the order to reflect an assessment of costs.
Accordingly, the order awarding an attorney’s fee in the amount of $46,000 is affirmed, and the cause is remanded with directions to amend the order to provide for assessment of costs.
WENTWORTH and THOMPSON, JJ., concur.